NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                          IN RE CHRISTOPHER L.

                             No. 1 CA-JV 18-0097
                               FILED 10-18-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV601380
            The Honorable Shellie F. Smith, Judge Pro Tempore

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne W. Sanchez and Logan Mussman
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Appellee
                         IN RE CHRISTOPHER L.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which Chief
Judge Samuel A. Thumma and Judge James B. Morse Jr. joined.


B E E N E, Judge:

¶1            This case involves two separate delinquent acts by juvenile
Christopher L. (“Christopher”): one resulting in disputed property damage
to individual victim R.C. and one resulting in stipulated property damage
to corporate victim Watermasters. Christopher appeals the amount of
restitution he was ordered to pay to victim R.C. For the following reasons,
we affirm the restitution award but reduce the amount from $3,719.71 to
$2,647.50.

                FACTS AND PROCEDURAL HISTORY

¶2            R.C. lives in Minnesota and owned a home in Phoenix that
was unoccupied and listed for sale. On May 6, 2017, and again on May 7,
2017, police were called to R.C.’s home for burglaries committed by several
unidentified individuals. When police arrived, they saw R.C.’s home had
been damaged; the damage included a broken arcadia door, a damaged
front window, and holes in the living room walls. On May 9, 2017,
Christopher and two friends (Ricardo and Jesus) jumped the fence and
entered R.C.’s home. Ricardo told police that while inside, Christopher and
Jesus kicked three holes into the living room walls. Christopher admitted
to entering R.C.’s house on May 9 but denied causing any damage. A
neighbor saw Christopher and his friends enter and then exit R.C.’s home
through a back window. The neighbor called the police and later identified
Christopher and his friends, who were arrested.

¶3            The arresting officer recognized Christopher as a suspect in a
different incident that took place the week before. The incident involved
extensive damage to equipment on the commercial construction site of
Watermasters due to several suspects driving a tractor, knocking over a
portable toilet, and crashing into a dump truck.




                                     2
                        IN RE CHRISTOPHER L.
                          Decision of the Court

¶4            The State charged Christopher in a delinquency petition with
criminal trespass (Count 1), a class 6 felony, for entering R.C.’s house on
May 9, 2017, and criminal damage (Count 2), a class 4 felony, for damage to
equipment at Watermasters’ construction site. Pursuant to a plea
agreement, Christopher pled delinquent to Count 2 as modified (class 6
undesignated felony), and the State dismissed Count 1. In pertinent part,
the agreement provided that:

      [THE]    OFFENSE     MAY    BE    DESIGNATED        A
      MISDEMEANOR         ONLY      UPON      SUCCESSFUL
      COMPLETION OF PROBATION. [CHRISTOPHER]
      AGREES TO PAY RESTITUTION TO ALL VICTIMS, FOR
      ALL ECONOMIC LOSS, ARISING OUT OF PHOENIX
      POLICE     DEPARTMENTAL        REPORT      NUMBERS
      201700000806281,  201700759854   and     201700779820.
      [CHRISTOPHER] AGREES TO PAY THE STIPULATED
      AMOUNT OF $63,472.21 to WATERMASTERS and THERE
      SHALL BE A RESTITUTION CAP IN AN AMOUNT NOT
      TO EXCEED $10,000.00 TO VICTIM [R.C.]. RESTITUTION
      SHALL BE JOINT AND SEVERAL WITH ALL OTHER CO-
      JUVENILES.

The three police reports referenced in the plea agreement detailed the
events and resulting damage of May 1 at Watermasters’ construction site
and May 9 at R.C.’s house.

¶5            Following a restitution hearing on R.C.’s damages, the
superior court awarded R.C. $3,719.71 for the economic loss suffered as a
result of Christopher’s delinquent acts. The restitution awards to
Watermasters ($63,472.21 pursuant to the plea agreement) and R.C.
($3,719.71 following the restitution hearing) were ordered as joint and
several with Christopher and his co-juveniles.

¶6            Christopher timely appealed. We have jurisdiction pursuant
to Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 8-235(A), 12-120.21(A)(1), and -2101(A)(1).




                                    3
                          IN RE CHRISTOPHER L.
                            Decision of the Court

                               DISCUSSION

¶7              Christopher argues that the superior court erred by awarding
restitution to R.C. for economic losses not caused by his delinquent conduct
on May 9 but caused by unknown intruders on May 6 and May 7. Focusing
solely on May 9, Christopher contends “the evidence established only that
[he] is liable for the cost to repair three holes in the walls.” We agree that
the court erred in the amount of restitution awarded, but we disagree that
Christopher is only liable for the cost to repair the damaged walls.

¶8            By the specific terms of the valid plea agreement (i.e., the
contract between Christopher and the State), which the juvenile court
accepted, Christopher agreed to pay “RESTITUTION TO ALL VICTIMS,
FOR ALL ECONOMIC LOSS, ARISING OUT OF PHOENIX POLICE
DEPARTMENTAL REPORT NUMBERS 201700000806281, 201700759854
and 201700779820.” These three police reports comprise the events and
resulting damage of May 1 at Watermasters’ site and May 9 at R.C.’s home.
Christopher acknowledged that he read the agreement; reviewed its terms
with his counsel; signed it; and initialed at each paragraph, including the
bold and capitalized restitution terms above. The objective meaning of
Christopher’s plea agreement is clear—he agreed to pay restitution to R.C.
for all economic losses resulting from the events of May 9—and he is bound
by its terms. See Mejia v. Irwin, 195 Ariz. 270, 273, ¶ 17 (App. 1999) (“Once
the State made the agreement with [the defendant] and the court accepted
and acted upon it, all parties were bound by it.”).

¶9             For this reason, we reject Christopher’s argument that he is
not responsible for the costs relating to the broken window and window
screen because they were damaged before May 9. Reports 201700000806281
and 201700759854 both document the broken window, therefore
Christopher is responsible for that damage. See Shattuck v. Precision-Toyota,
Inc., 115 Ariz. 586, 588 (1977) (“[A] court must give effect to the contract as
it is written, and the terms or provisions of the contract, where clear and
unambiguous, are conclusive.”). R.C. demonstrated that replacing the
window cost $961.20 and the broken screen cost $50.

¶10           We also reject Christopher’s argument that he should only be
liable for twenty percent of the expenses related to repairing the walls in
R.C.’s home because he only caused twenty percent of the damage. The
record before us shows that R.C. paid $500 to repair drywall and texturing
and $400 to repaint the walls; it does not suggest that only a portion of that
cost was attributable to Christopher’s actions on May 9 or reveal which
percentage of the damage was due to Christopher’s actions on May 9.


                                      4
                          IN RE CHRISTOPHER L.
                            Decision of the Court

Absent evidence that Christopher caused only twenty percent of the
damage, we will not reduce the amount presented by R.C.

¶11            Further, we affirm the superior court’s award of $645.30 for
R.C.’s travel expenses and $15 for the cost of photo development. R.C.
demonstrated that these losses were of kind which “(1) is economic; (2)
would not have occurred but for the criminal conduct; and (3) is directly
caused by the criminal conduct.” See State v. Linares, 241 Ariz. 416, 418, ¶ 7
(App. 2017). We find no abuse of discretion in including these amounts. See
In re Ryan A., 202 Ariz. 19, 24, ¶ 20 (App. 2002) (the court “has discretion to
set the restitution amount according to the facts of the case in order to make
the victim whole”).

¶12            We do, however, agree with both parties that $300 awarded
to R.C. for meals while in Arizona handling the house repairs was in error.
R.C. would have spent money on food regardless of his geographical
location. R.C. also sought an award of restitution for other economic losses
he sustained for illegal acts on his property that occurred on some day in
the first part of May 2017. As the State concedes, “[w]hile the record
demonstrates that R.C. suffered these economic losses, the record does not
establish that these economic losses occurred on May 9, 2017—the only day
on which the State can prove that the Juvenile entered the house
unlawfully.” Accordingly, those amounts are not properly awarded as
restitution against Christopher.1 Thus, we affirm the superior court’s order
with regards to the amounts for the broken window, window screen, holes
in the family room wall, R.C.’s travel expenses, and photo development.
We vacate the remaining amounts because they were not covered in the
plea agreement.




1      Although the juvenile court awarded restitution net of insurance
proceeds received by R.C., and that award is reduced on appeal, the award,
as reduced, remains net of insurance received by R.C. It is not disputed that
R.C. suffered economic losses far exceeding the amount reduced on appeal
(and certainly more than $2,000 greater than that reduced amount),
meaning the insurance proceeds are not properly applied to losses that the
record shows were caused by Christopher.



                                      5
                        IN RE CHRISTOPHER L.
                          Decision of the Court

                              CONCLUSION

¶13          For the foregoing reasons, we affirm the restitution award but
reduce the amount from $3,719.71 to $2,647.50.2




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




2     We include $76 in sales tax in our calculations.


                                        6